IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY JOHN JACKSON, Civil No. 3:18-cv-2011
Plaintiff . (Judge Mariani)
V. .
SERGEANT HERRON, ef al.,
Defendants
ORDER
AND NOW, this 2 day of December, 2019, upon consideration of Plaintiffs
second motion (Doc. 67) for appointment of counsel, and in accordance with the
Memorandum issued this date, IT IS HEREBY ORDERED THAT the motion (Doc. 67) is

DENIED without prejudice.

   

Shy VV

6
Robert D. Mariarft
United States District Judge

 
